Citation Nr: 1018925	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  03-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The appellant in this case is the widow of a deceased 
individual (the deceased) who allegedly had recognized 
service in the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claim.

This appeal was previously before the Board.  In May 2004 and 
May 2009, the Board remanded the appeal for further 
development.  The case has been returned by the Appeals 
Management Center (AMC) for review by the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The appellant's deceased husband is not shown to have had 
active military, naval, or air service, and is not an 
individual or a member of a group considered to have 
performed active military, naval, or air service.


CONCLUSION OF LAW

The appellant's deceased husband does not have status as a 
veteran for purposes of this claim, and therefore the 
appellant does not meet the requirements of basic eligibility 
for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in September 2002, May 2004, December 
2004, April 2005, and September 2009 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA letters informed the 
claimant about (1) the information and evidence not of record 
that is necessary to substantiate the claim; (2) the 
information and evidence that VA will seek to provide; and 
(3) about the information and evidence that she is expected 
to provide.  The claim was most recently readjudicated in a 
December 2009 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  This case was remanded for verification of 
the service of deceased through the National Personnel 
Records Center (NPRC).  This action was undertaken.  The 
pertinent records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A.  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  In summary, the Board finds that it is difficult to 
discern what additional guidance VA could have provided to 
the appellant regarding what further evidence she should 
submit to substantiate her claim.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant).


Eligibility

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
Guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity (DIC) or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.20, 3.41.  
Moreover, the United States Court of Appeals for Veterans 
Claims ("the Court") has held that a service department 
determination as to an individual's service shall be binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Service verification was originally sought from the United 
States Army Reserve Personnel Command (ARPERSCOM) in January 
1981.  The deceased's name was listed as in the main heading 
of this decision, with a service number and a birth date in 
January 1914.  ARPERSCOM replied in April 1982 that the 
deceased had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The RO 
determined that because there was no verified active service 
in the U.S. Armed Forces, the appellant was not eligible for 
death benefits.

After the appellant submitted a notice of disagreement, a 
second verification request was submitted to the NPRC in May 
2003, which, in addition to the information previously 
provided, provided a different spelling of the deceased's 
last name and a different birth date in October 1914.  The RO 
asked whether that additional information changed the outcome 
of the verification search.  The June 2003 reply did not 
acknowledge that there had been any additional, different 
information submitted for verification; rather, NPRC merely 
replied, "See prior report dated in April 1982."  The RO 
continued to find that the appellant was ineligible for death 
benefits in a June 2003 supplemental statement of the case.

In May 2004, the Board remanded the appeal for further 
development.  The Board noted that the claims folder 
contained documents that used three different spellings of 
the deceased's name (as set forth in the heading of this 
decision), two different military service numbers, and four 
different birth dates (because in addition to the two noted 
above, the record contained birth dates in April 1918 and in 
June 1916).  Those documents contained slightly different 
dates of service, as well as unit identification information.

In its May 2004 Remand, the Board instructed the RO/AMC to 
contact ARPERSCOM and submit for verification all the 
variables in name, birth dates, military service numbers, 
dates of service, and units served.  The Board also required 
that the request should clearly ask ARPERSCOM to document 
that its reverification of service encompassed a search under 
all personal information not previously considered.

An April 2005 letter was sent to ARPERSCOM by the AMC that 
listed all of the variables that appeared in the claims 
folder and requested verification of the deceased's service 
in the U.S. Armed Forces.  Copies of all the documents 
showing the variables in information were also sent to 
ARPERSCOM.  In May 2005, the NPRC sent NA Form 13075 
(Questionnaire About Military Service) to the AMC.  The form 
set forth alternative reasons why no verification had been 
performed, but none of the alternatives was marked.

In August 17, 2005, another request was sent by the AMC to 
ARPERSCOM with the same information.  This letter asked that 
if for any reason the records were not available, a written 
statement to that effect should be provided.  No response was 
received.  In December 2005, the AMC sent a third request to 
ARPERSCOM, asking for a reply within 60 days.  No response 
was received.

In May 2006, the AMC sent a request through the Personnel 
Information Exchange System (PIES) for verification of the 
deceased's military service.  That request contained only two 
alternative spellings of the deceased's name (rather than 
three), and two (rather than four) alternative birth dates.  
A January 2007 reply indicated that the search should be 
directed to the National Archives and Records Administration 
(NARA) at the NPRC.  In June 2007, the AMC sent a letter to 
the NPRC asking for the records for the deceased.  The 
request contained only one spelling of his name and one birth 
date.  An October 2007 reply from the NARA explained that in 
order to verify service, the person's name and other 
information provided must be compatible with what was in the 
NARA's files.  While there was a record with the spelling of 
the name provided by the AMC, since the other information 
provided did not match what was in that file, the NARA 
concluded that the deceased was not listed in the official 
records that list members of the Philippine Commonwealth 
Army, including recognized guerrillas, in the service of the 
U.S. Armed Forces during World War II.

According to a VA Form 119, Report of Contact, in April 2008, 
a VA employee telephoned the NPRC about the response and 
explained that a search was needed using all of the 
variables.  The customer service person at the NARA 
instructed VA to submit separate requests for each 
combination of name and birth date.  In September 2008, the 
AMC sent seven separate requests to the NPRC, asking for 
verification of the deceased's service.

In October 2008, one reply was received from the NARA.  The 
letter said that the deceased (referencing only the spelling 
of the name in the main heading of this decision) is not 
shown in the official records and archives on file at the 
Center which lists the members of the Philippine Commonwealth 
Army, including recognized guerrillas, in the service of the 
United States Armed Forces during World War II.  NARA 
explained that in order to establish service, the name must 
appear in their archives and his folder must contain 
information compatible with the archives.  Since both 
criteria must be met before a positive determination can be 
made, the request was not favorably considered.  The AMC 
issued a March 2009 supplemental statement of the case 
determining that the appellant was not eligible for VA death 
benefits.

In the May 2009 Remand decision by the Board, it was noted 
that although the AMC made multiple attempts to verify the 
service, the October 2008 response does not indicate that 
alternative spellings and birth dates were used in the 
search. Also, although the AMC followed the instructions of 
the NPRC's customer service representative to submit seven 
alternative requests, those requests did not comply with the 
Board's May 2004 Remand instructions that the request should 
clearly ask the record-keeper to document that the 
reverification of service encompassed a search under all 
personal information not previously considered.  Thus, the 
claim was remanded for the following actions:

1.  Contact the NPRC and provide the NARA with the 
alternative name spellings and birth dates for the 
deceased.  Ask the record-keeper either to confirm that 
a search with all such spellings and birth dates was 
conducted with respect to the October 2007 response or 
to conduct such a comprehensive search now.

2.  Thereafter, readjudicate the claim.  If any sought 
benefit is denied, issue the appellant and her 
representative a supplemental statement of the case.  
After they have been given an opportunity to respond, 
the claims file should be returned to this Board for 
further appellate review.

In a September 2009 letter to NPRC, VA provided the 
alternative name spellings and birth dates for the deceased.  
The record-keeper was asked to either to confirm that a 
search with all such spellings and birth dates was conducted 
with respect to the October 2007 response or to conduct such 
a comprehensive search.  The next month, in October 2009, a 
reply was received from the NPRC.  It was stated that the 
deceased's name was not shown in the official record and 
archives on file which list the members of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces during World War 
II.  The letter stated that certificates of service, 
affidavits (executed after June 30, 1948), or other documents 
were not considered as proof of service in the USAFFE.  In 
order to establish service, the NPRC indicated that the 
deceased's name must appear in the archives and his claims 
folder must contact information compatible with the archives.  
Without these two criteria, a positive determination could 
not be made.  As such, the request could not be favorably 
considered.  I

In a separate letter, NPRC indicated that an extensive search 
had been made under the name variation information, including 
double-checking the archives.  However, the official records 
and archives on file failed to establish the alleged service.  

As noted above, the Court has held that a service department 
determination as to whether an individual had qualifying 
service is binding on VA.  See Duro; Dacoron.  The service 
department has determined that the appellant's deceased 
husband had no qualifying service.  The Board acknowledges 
that the appellant has submitted documents in support of her 
claim.  However, the documents submitted by the appellant do 
not comply with section 3.203, as such were not issued by the 
service department.  In the context of this regulation, the 
Board concludes that the term service department means an 
entity recognized by the United States Government rather than 
a service department of a foreign government.

As the service department's determination as to the service 
of the appellant's husband is binding on VA, the Board 
concludes that the appellant's husband is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


